EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 10/12/2021, claims 2, 9, 10 and 13 were/remain cancelled; claims1, 8, 14, 16-18 were amended; no claims were added. As a result, claims 1, 3-8, 11, 12, 14-18 are pending, of which claims 1, and 11 are in independent form.
Amendment to claims 8, 13-14, 16-18 obviates previous rejection to claims 8, 13-14, 16-18 under 35 USC section112(b).
Allowable Subject Matter
Claims1, 3-8, 11, 12, and 14-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 1, 3-8, 11, 12, and 14-18:
As to claims 1, 11, applicant’s argument (“…Hampel failed to disclose a double-authentication system that is described in the present invention. Instead, Hampel’s implementation of an authentication system is established based on the employment of a hash calculation module to validate each received sequence…”; “Additionally, both Orr and Hampel fail to disclose a connecting device which enables the identification of one or more networks to which access is customized based on a plurality of visibility parameters, including private, public, open to few, all or only some users, free or paid. Furthermore, Orr and Hampel do not teach a univocal user credentials identification and validation device which comprises signal lights to identify various connection status. In a preferred embodiment of the present invention, the signal lights of different colors allow 
 As to claims 1, 11, prior arts of record and further search does not explicitly teach or suggest the following limitation - “wherein the telecommunication system further comprises a user-identification, univocal, private cryptographed key system which accurately identifies users and enables tracking of traffic; wherein the connecting device further comprises a plurality of visibility parameters for customizable access to enable the identification of one or more networks; and wherein the univocal user credentials identification and validation device further comprises signal lights to identify and view various connections status” in claims 1, and 11, in view of all other limitations of the independent claims 1, and 11, respectively.
Salpico (US 2017/0230350 A1) discloses a network element which allows improving existing user authentication mechanisms in a communications network (for example, the 802.1x network), using a single network element. To that end, the element managing communications network access (for example, a router) will have a new physical and logical architecture (with various databases and verification and learning mechanisms) expanding the ability of said element, such that said element incorporates an authentication system to manage and provide the mechanisms needed for protecting communications, offering protection, management and automation abilities much greater than the systems existing today.
Hampel et al. (US 2016/0350549 A1) discloses implementing access control by systems-on-chip (SoCs). An example SoC may comprise: an access control unit comprising a secure memory for storing access control data, the access control unit to: 
Sastry et al. (US 2016/0180114 A1) discloses a System-on-a-Chip (SoC) security plugin where a component message may be received at an interconnect endpoint from an SoC component. The interconnect endpoint may pass the component message to a security component via a security interlink. The security component may secure the component message, using a cryptographic engine, to create a secured message. The secured message is delivered back to the interconnect endpoint via the security interlink and transmitted across the interconnect by the interconnect endpoint.
Munguia (US 2008/0005586 A1) discloses providing datapath security in a system-on-a-chip (SOC) device are described. In one embodiment, an apparatus may comprise a security controller to configure one or more functional units connected to a shared on-chip bus embedded in an SOC device to communicate with other functional units through one or more secure datapaths. The one or more functional units may be arranged to encrypt clear data, send encrypted data out through a secure datapath, receive encrypted data in from a secure datapath, and decrypt the encrypted data to recover clear data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497